     Case 3:19-cv-00939-JAG Document 17 Filed 07/17/20 Page 1 of 1 PageID# 107




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


LASHELL EPPERSON,et al., individually and on
behalf others similarly situated,
               Plaintiffs,

V.                                                           Civil Case No. 3:19-cv-939
RODNEY M. BORDEUAX,et al.,
               Defendants.
                                         FINAL ORDER


        On July 17, 2020, the parties filed a stipulation of dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(l)(A)(ii). (Dk. No. 16.) The Court acknowledges this voluntary dismissal

without prejudice and DIRECTS the Clerk to close this case.

        It is so ORDERED.


        Let the Clerk send a copy of this Order to all counsel of record.




                                                    John A. Gibney,
Date: 17 July 2020
                                                                   hstrfct Judge
                                                    United States Dis
Richmond, VA
